t c summary opinion united_states tax_court leyla and leobaldo d diaz petitioners v commissioner of internal revenue respondent docket no 5634-09s filed date leyla diaz pro_se brian a pfeifer for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to deduct dollar_figure in unreimbursed employee business_expenses background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in florida during leyla diaz petitioner was employed as an assistant to the operations manager of harkay enterprises harkay enterprises owned and operated midas muffler shops throughout the state of florida shops her employment duties varied as she describes her responsibilities she did whatever the operations manager required on any given day she routinely drove from one of the shops to another in order to attend managers’ meetings check inventory check paperwork enroll employees in the company’s health insurance plan and research customer complaints she used her own automobile when it was necessary to drive between the shops petitioner used a commercially available computer-based spreadsheet program to create a mileage log in which she recorded her many trips between the shops each entry in the mileage log includes the date of the trip the beginning and ending address of the trip and the mileage driven between addresses the beginning and ending address for each trip recorded in petitioner’s mileage log is the address of either harkay enterprises or one of the shops entries in petitioner’s mileage log were usually made during the day of travel petitioner’s mileage log shows that petitioner drove big_number miles in connection with her employment during the year in issue while at work petitioner was required to wear as she described the clothing standard khaki pants regular standard red polo shirts and sneakers petitioners subscribed to a cellular service family plan offered by cingular wireless each petitioner had his or her own cell phone and designated phone number during the year in issue petitioners paid dollar_figure to cingular wireless in connection with their cellular plan petitioner used her cell phone for both personal and business purposes petitioners’ timely electronically filed joint federal_income_tax return was prepared by a paid income_tax_return_preparer the taxable_income and income_tax_liability shown on that return were computed with reference to petitioners’ election to claim itemized_deductions in lieu of a standard_deduction see sec_63 as relevant here the following deductions for unreimbursed employee business_expenses are included in the itemized_deductions claimed on petitioners’ return deduction vehicle expenses uniform and shoe expense cell phone expense office expense amount dollar_figure big_number big_number big_number each of the unreimbursed employee_business_expense deductions listed above relates to petitioner’s employment with harkay enterprises the deduction for vehicle expenses is computed by applying the then-standard mileage rate of cents per mile to big_number miles plus dollar_figure attributable to miscellaneous transportation_expenses the above-listed deductions were disallowed in the notice_of_deficiency because according to an explanation given in the notice petitioner did not establish that the business_expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to her business_discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 2petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra pincite sec_1_6001-1 income_tax regs the deductions here in dispute are allowable if at all under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses expenses_incurred for_the_use_of passenger automobiles computers and cellular telephones in a taxpayer’s trade_or_business are not allowed as deductions unless the taxpayer satisfies the strict substantiation requirements of sec_274 see sec_274 sec_280f with respect to deductions for those types of expenses the taxpayer must substantiate each expense by either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date generally corroborative evidence must be direct evidence such as a statement in writing or the oral testimony of witnesses involved in the event in relation to which a deduction is claimed or documentary_evidence such as described in sec_1_274-5t temporary income_tax regs supra sec_1_274-5t temporary income_tax regs fed reg date in proving the business_purpose of an expenditure the corroborative evidence may be circumstantial id taking these fundamental principles into account we turn our attention to the deductions here in dispute vehicle expenses petitioners claimed a dollar_figure deduction for vehicle expenses_incurred in connection with petitioner’s trade_or_business the deduction consists of dollar_figure computed by applying the standard mileage rate to the mileage driven plus dollar_figure for miscellaneous transportation_expenses business miles to support a deduction for business miles driven the taxpayer must show by adequate_records the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date if properly substantiated transportation_expenses between places of business are deductible but transportation to and from work is a nondeductible personal commuting expense see 326_us_465 439_f2d_296 9th cir affg 52_tc_964 73_tc_766 roy v commissioner tcmemo_1997_562 affd without published opinion 182_f3d_927 9th cir sec_1_162-2 sec_1_262-1 income_tax regs petitioner maintained and submitted her mileage log showing the use of her automobile for business purposes during the log shows the beginning and ending location of each trip the date of the trip and the mileage for each trip petitioner’s log does not show the total mileage for all use of the automobile during nor does it state the business_purpose of the use of the automobile as required under sec_1_274-5t temporary income_tax regs supra nonetheless petitioner’s mileage log substantially complies with the adequate_records requirement of sec_1_274-5t temporary income_tax regs supra and to the extent her log is deficient she has provided corroborative evidence sufficient to establish the required elements accordingly petitioners are entitled to a dollar_figure vehicle expense deduction attributable to business miles miscellaneous transportation_expenses according to petitioner she paid dollar_figure for tolls in driving between the shops the tolls were paid through the use of a sunpass petitioners’ bank and or credit card statements show some payments to sunpass but petitioner has failed to show that any of the charges actually relate to business trips petitioners are not entitled to include fees paid to sunpass in the deduction for vehicle expenses uniform and shoe expense the unreimbursed employee business_expenses deducted on petitioners’ return include dollar_figure for uniforms and shoes expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 as described by her while at work petitioner was required to wear standard khaki pants regular standard red polo shirts and sneakers petitioner explained that she did not wear her work clothing other than in connection with her employment be that as it may the clothing she described is adaptable to general use accordingly petitioners are not entitled to a uniform and shoe expense deduction cell phone expense the unreimbursed employee_business_expense deduction claimed on petitioners’ return includes dollar_figure for cellular phone service petitioner used her cell phone for both business and personal purposes and the total amount_paid that is dollar_figure includes charges attributable to a cell phone used by her husband the deduction for the cell phone expense is subject_to the same strict substantiation requirements as the vehicle expense as discussed above see sec_274 sec_280f petitioners failed to allocate payments between the personal and business use of petitioner’s cell phone as required under sec_274 see kinney v commissioner tcmemo_2008_287 accordingly petitioners are not entitled to a cell phone expense deduction office expense the unreimbursed employee_business_expense deduction claimed on petitioners’ return includes dollar_figure for office expenses more specifically petitioner testified that these expenses consist of the costs of supplies logs and a dollar_figure laptop purchased in for which she was still making payments computers and peripheral equipment are listed_property and are therefore subject_to the strict substantiation requirements sec_280f petitioners did not provide any substantiating records in support of this deduction with regard to the portion of the office expense attributable to the laptop petitioners failed to satisfy the strict substantiation requirements of sec_274 and are therefore not entitled to a deduction for any expense related to the computer with regard to the portion of the office expense attributable to supplies and logs petitioners did not present sufficient evidence for the court to form an estimate see 85_tc_731 and therefore petitioners are not entitled to the corresponding deduction for this expense to reflect the foregoing decision will be entered under rule
